


Exhibit 10.1


INDEMNIFICATION AGREEMENT
This Indemnification Agreement ("Agreement") is made as of February 5, 2014, by
and between Pzena Investment Management, Inc., a Delaware corporation (along
with any entities referred to in Section 2(c) below, the "Company"), and Charles
D. Johnston ("Director").
RECITALS
WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation.
WHEREAS, the Board of Directors of the Company (the "Board") has determined
that, in order to attract and retain qualified individuals as members of the
Board, the Company will attempt to maintain on an ongoing basis, at its sole
expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities. Although the furnishing of such insurance
has been a customary and widespread practice among United States based
corporations and other business enterprises, such insurance may be available to
it in the future only at higher premiums and with more exclusions. At the same
time, directors are being increasingly subjected to expensive and time-consuming
litigation relating to the business and affairs of corporations. The Company
recognizes that the cost of defending and otherwise participating in such
litigation is far greater than the financial benefits of serving as a Director.
Article Seventh of the Certificate of Incorporation of the Company, as in effect
on the date hereof, and the Delaware General Corporation Law ("DGCL") expressly
provide that the indemnification provisions set forth therein are not exclusive
and contemplate that agreements may be entered into between the Company and
members of the Board (or parties serving at the request of the Board) with
respect to indemnification;
WHEREAS, the uncertainties relating to insurance have increased the difficulty
of attracting and retaining directors;
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining directors is detrimental to the best interests of the Company's
stockholders;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to pay expenses on behalf of, directors to
the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified;
WHEREAS, this Agreement is in furtherance of the Amended and Restated
Certificate of Incorporation of the Company, its Amended and Restated Bylaws and
any resolutions adopted pursuant thereto, and the DGCL, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Director
thereunder;
WHEREAS, the Company has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Director to serve as a director or
officer of the Company, and the Company acknowledges that Director is relying
upon this Agreement in serving as a director or officer of the Company; and




--------------------------------------------------------------------------------




WHEREAS, Director is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified;
NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Director do hereby covenant and agree as follows:
1.
Services to the Company. Director will serve or continue to serve, at the will
of the Company and its stockholders for so long as Director is duly elected or
appointed or until Director tenders his or her resignation.

2.Definitions. As used in this Agreement:
(a)"Beneficial Owner" shall have the meaning given to such term in Rule 13d-3
under the Securities Exchange Act of 1934.
(b)A "Change in Control" shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:
(i)Acquisition of Stock by Third Party. Any Person, other than a Principal or a
Related Party of a Principal (as each such term is defined below), is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company
representing fifteen percent (15%) or more of the combined voting power of the
Company’s then outstanding securities;
(ii)Change in Board of Directors. During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board (together with any new
directors whose election to the Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the members
of the Board;
(iii)Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, unless such merger or consolidation would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity, including the parent corporation of such surviving entity) at least 50%
of the total voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity;
(iv)Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and
(v)Other Events. There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.
(c)"Company" shall include, in addition to Pzena Investment Management, Inc.,
any corporation, partnership, joint venture, limited liability company, trust or
other enterprise of which such Director is or was serving as a director,
officer, employee or agent of at the request of the Company, or any corporation
which results from or survives a consolidation or merger with Pzena Investment
Management, Inc., as well as any corporation resulting from a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees or agents, so that if
Director is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, limited liability company, trust or other enterprise, Director
shall stand in the same




--------------------------------------------------------------------------------




position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Director would have with respect to such constituent
corporation if its separate existence had continued.
(d)"Disinterested Director" means a director of the Company who is not and was
not a party to the Proceeding as defined herein in respect of which
indemnification is sought by Director.
(e)"Enterprise" shall mean the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Director is or was serving at the request of the Company as
a director, officer, employee, agent or fiduciary.
(f)"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
(g)"Expenses" shall include all reasonable attorneys' and accountants’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise being involved with, a Proceeding as defined in this Agreement.
Expenses also shall include Expenses incurred in connection with any appeal
resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Director or the amount of judgments or fines
against Director.
(h)"Independent Counsel" means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Director in
any matter material to either such party or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term "Independent Counsel" shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Director in an
action to determine Director's rights under this Agreement.
(i)"Person" shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company
or a person or entity that directly or indirectly controls, is controlled by, or
is under common control with, the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
(j)"Principal" means Richard S. Pzena, John P. Goetz and William L. Lipsey.
(k)The term "Proceeding" shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism, investigation
(including but not limited to any internal corporate investigation), inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
including any and all appeals, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Director was, is, or will be a party to, a witness in or
otherwise participates in by reason of the fact that Director is or was a
director or officer of the Company, by reason of any action taken by him or of
any action on his part while acting as director or officer of the Company, or by
reason of the fact that he is or was serving at the request of the Company as a
director, officer, employee or agent of another Enterprise, in each case whether
or not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or payment of expenses can be provided
under this Agreement; except one initiated by a Director to enforce his rights
under this Agreement. Any Director serving, in any capacity, (i) another
corporation of which a majority of the shares entitled to vote in the election
of its directors is held by the Company, or (ii) any employee benefit plan of
the Company or of any corporation referred to in clause (i), shall be deemed to
be doing so at the request of the Company.
(l)"Related Party" means: (1) in the case of an individual, any immediate family
member of any Principal; or (2) any trust, corporation, partnership, limited
liability company or other entity, the beneficiaries, stockholders, partners,
members, owners or Persons beneficially holding an 80% or more controlling
interest




--------------------------------------------------------------------------------




of which consist of any one or more Principals and/or such other Persons
referred to in the immediately preceding clause (1).
(m)References to "fines" shall include, but are not limited to, any excise tax
assessed with respect to any employee benefit plan; references to "serving at
the request of the Company" shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner "not opposed to the best interests of the Company" as
referred to in this Agreement.
3.Indemnity in Third-Party Proceedings. A Third-Party Proceeding is a Proceeding
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. The Company shall indemnify Director in accordance with the
provisions of this Section 3 if Director is, or is threatened to be made, a
party to, a witness in or otherwise participates in any Third-Party Proceeding.
Pursuant to this Section 3, Director shall be indemnified against all Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Director or on his behalf in connection with such Third-Party Proceeding or
any claim, issue or matter therein, if Director acted in good faith and in a
manner Director reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal proceeding had no
reasonable cause to believe that such conduct was unlawful.
4.Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Director in accordance with the provisions of this Section 4 if
Director is, or is threatened to be made, a party to, a witness in or otherwise
participates in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Director shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein and to the
extent permitted by law, amounts paid in settlement, if Director acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification for Expenses shall be made under
this Section 4 in respect of any claim, issue or matter as to which Director
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that the Delaware Court of Chancery or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Director is fairly and reasonably entitled to indemnification.
5.Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
(a)In any Proceeding referred to in Section 4, if Director is not wholly
successful in such Proceeding, but has been adjudged to be liable to the Company
as to one or more but less than all claims, issues or matters in such
Proceeding, no indemnification shall be made in respect of any claim, issue or
matter as to which Director shall have been adjudged to be liable to the
Company, unless and only to the extent that the Delaware Court of Chancery or
any court in which the Proceeding was brought shall determine upon application
that, despite the adjudication of liability to the Company, in view of all the
circumstances of the case, Director is fairly and reasonably entitled to such
indemnification. However, in any Proceeding referred to in Section 4, the
Company shall indemnify Director against all Expenses actually and reasonably
incurred by him or on his behalf and, to the extent permitted by law, amounts
paid in settlement, in connection with each claim, issue or matter as to which
Director is successful on the merits or has reached a settlement.
(b)To the extent that Director has been successful on the merits or otherwise in
defense of any Proceeding (including any Proceeding referred to in Section 4),
or in defense of any claim, issue or matter therein, Director shall be
indemnified and held harmless by the Company to the fullest extent authorized by
the DGCL, as the same exists or may hereafter be amended, against all Expenses
actually and reasonably incurred or suffered by Director or on Director’s behalf
in connection therewith. Indemnification pursuant to this Section 5(b) shall not
require a determination pursuant to Section 10 of this Agreement.




--------------------------------------------------------------------------------




(c)For purposes of this Section 5 and without limitation, the termination of any
claim, issue or matter in a Proceeding in which Director is a defendant by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.
6.Additional Indemnification.
(a)Notwithstanding any limitation in Sections 3, 4, or 5, the Company shall
indemnify Director to the extent permitted by law if Director is a party to or
threatened to be made a party to, a witness in or otherwise participates in any
Proceeding against all Expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by Director in connection with the Proceeding
(1) unless Director’s conduct constitutes a breach of Director’s duty of loyalty
to the Company or its stockholders, (2) except for liability for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law, (3) except for liability under Section 174 of the DGCL, or (4)
except for liability relating to any transaction from which the Director derived
an improper benefit.
(b)For purposes of Section 6(a), the meaning of the phrase "to the extent
permitted by law" shall mean:
(i)the fullest extent permitted by the provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and
(ii)the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
7.Exclusions. Notwithstanding any provision in this Agreement, the Company shall
not be obligated under this Agreement to make any payment for indemnity
including Expenses, judgments, fines and amounts paid in settlement to the
extent that the amount for which Director seeks indemnification, or a portion
thereof:
(a)has actually been made to or on behalf of Director under any insurance
policy, contract, agreement or otherwise; or
(b)is based upon an accounting of profits made from the purchase and sale (or
sale and purchase) by Director of securities of the Company in violation of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law; or
(c)in connection with any Proceeding (or any part of any Proceeding) initiated
or brought voluntarily by Director, including any Proceeding (or any part of any
Proceeding) initiated by Director against the Company or its directors, officers
or employees, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation or (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law.
8.Notification of Indemnifiable Claim. Director shall, as a condition precedent
to his right to be indemnified under this Agreement, give the Company notice in
writing as soon as practicable of any claim made against Director for which
indemnification will or could be sought under this Agreement. Director agrees
promptly to notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which will or could be subject to
indemnification or payment of Expenses covered hereunder. The Secretary of the
Company shall, promptly upon receipt of such notice, advise the Board in writing
of such notice. The failure of Director to timely notify the Company shall not
relieve the Company of any obligation which it may have to the Director under
this Agreement or otherwise, unless such failure to provide timely notice
materially prejudices the Company. The omission to notify the Company will not
relieve the Company from any liability for indemnification which it may have to
Director otherwise than under this Agreement.
9.Payment of Expenses. Without regard to Director’s ultimate entitlement to
indemnification under other provisions of this Agreement, the Company shall pay
the Expenses as incurred by Director or reimburse Director for his payment of
such Expenses in connection with any Proceeding within thirty (30) days after
the receipt by the Company of a written request for payment of expenses. If the
DGCL so requires, payment of Expenses by the Company under this Section 9 shall
be made only upon delivery to the Company of an




--------------------------------------------------------------------------------




undertaking ("Undertaking"). The Undertaking shall constitute the Director's
agreement that: (i) he shall repay the Expenses paid by the Company to the
extent that it is ultimately determined by final judicial decision from which
there is no further right to appeal that the Director is not entitled to be
indemnified by the Company; and (ii) that in consideration for the payment of
such expenses, the Company may, at its sole discretion, select counsel for
Director, assume the defense or otherwise participate in the defense of such
Proceeding. Payment of Expenses pursuant to this Section shall be unsecured and
interest free. Payment of Expenses shall be made without regard to Director's
ability to repay the expenses and without regard to Director's ultimate
entitlement to indemnification under the other provisions of this Agreement.
Such payment shall include any and all reasonable Expenses incurred pursuing an
action to enforce this right of payment of Expenses, including Expenses incurred
preparing and forwarding statements to the Company to support the payment
claimed. This Section 9 shall not apply to any claim for Expenses made by
Director for which indemnity is excluded pursuant to Section 7. Notwithstanding
anything else contained in this Section 9, to the extent that the Company is
prohibited by applicable law from making payment of Expenses to the Director
prior to the Company’s determination that the Director is entitled to
indemnification, the Company shall not pay Expenses to the Director pursuant to
this Section. Nothing herein shall be construed to limit the Company’s right to
seek damages from the Director, including but not limited to the full amount of
the Expenses paid by the Company hereunder. The selection by the Company of
defense counsel for the Director in connection with any Proceeding, shall be
made only with the approval of the Director, which approval shall not be
unreasonably withheld, upon the delivery to Director of written notice of the
Company’s election to do so. After delivery of such notice, approval of such
counsel by Director and the retention of such counsel by the Company, the
Company will not be liable to Director under this Agreement for any fees of
counsel subsequently incurred by Director with respect to the same Proceeding,
provided that (i) Director shall have the right to employ his counsel in any
such Proceeding at Director's expense; and (ii) if (A) the employment of counsel
by Director has been previously authorized by the Company, (B) Director shall
have reasonably concluded that there may be a conflict of interest between the
Company and Director in the conduct of any such defense, or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Director's counsel shall be at the
expense of the Company.
10.Procedure Upon Application for Indemnification.
(a)Upon final disposition of a Proceeding for which indemnification is sought
pursuant to Section 3 or Section 4, Director shall submit promptly (and in any
event, no later than the applicable statute of limitations) to the Board a
written request for indemnification averring that he has met the applicable
standard of conduct set forth herein. Any indemnification made under this
Agreement pursuant to Section 3 or Section 4 shall be made by the Company only
as authorized in the specific case upon a determination that indemnification of
the Director is proper in the circumstances because Director has met the
applicable standard of conduct. Such determination shall be made in the
following manner: (i) if a Change in Control shall have occurred and the
Director is not a director at the time of such determination, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Director; and (ii) in any other circumstance: (A) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Director or (D) if so directed by the Board, by the
stockholders of the Company, and, if it is so determined that Director is
entitled to indemnification, payment to Director shall be made within thirty
(30) days after such determination. Director shall cooperate with the person,
persons or entity making such determination with respect to Director's
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Director and reasonably necessary to such determination. Any costs
or expenses (including attorneys' fees and disbursements) incurred by Director
in so cooperating with the person, persons or entity making such determination
shall be borne by




--------------------------------------------------------------------------------




the Company (irrespective of the determination as to Director's entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold Director
harmless therefrom.
(b)In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, the Independent
Counsel shall be selected as provided in this Section 10(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board within ten (10) days of submission of a written request by Director
for indemnification pursuant to Section 10(a), and the Company shall give
written notice to Director advising him of the identity of the Independent
Counsel so selected. If a Change in Control shall have occurred, the Independent
Counsel shall be selected by Director within ten (10) days of submission of a
written request by Director for indemnification pursuant to Section 10(a),
(unless Director shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Director shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. In either event, Director or the Company, as the case may be, may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Company or to Director, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of "Independent Counsel" as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. The objection must also include a proposed substitute
Independent Counsel. If objection including a proposed substituted Independent
Counsel is timely made, such substituted Independent Counsel shall serve as
Independent Counsel unless objected to within ten (10) days. An objection to the
substituted Independent Counsel may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of "Independent
Counsel" as defined in Section 2 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. If written
objection is made, the Independent Counsel or substituted Independent Counsel
proposed may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within thirty (30) days after submission by Director of a written request for
indemnification pursuant to Section 10(a) hereof, the parties have not agreed
upon the selection of the Independent Counsel, either the Company or Director
may petition a court of competent jurisdiction for resolution of any objection
which shall have been made by the Company or Director to the other's selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 10(a)
hereof.
11.Presumptions and Effect of Certain Proceedings.
(a)The submission of the Application for Indemnification to the Board shall
create a rebuttable presumption that the Director is entitled to indemnification
under this Agreement, and the Board, Independent Counsel, or stockholders, as
the case may be, may, at any time, specifically determine that the Director is
so entitled, unless it or they possess sufficient evidence to rebut the
presumption that Director has met the applicable standard of conduct. If a
determination shall have been made pursuant to this Agreement that Director is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding commenced pursuant to Section 12, absent (i) a
misstatement by Director of a material fact, or an omission of a material fact
necessary to make Director's statement not materially misleading, in connection
with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law. Neither the failure of the Company
(including by its directors or Independent Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Director has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Director has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Director has not met the applicable standard of conduct.
Moreover, the fact that the Company has paid the Director’s Expenses pursuant to
Section 9 herein shall not create a presumption that Director has met the
applicable standard of conduct for indemnification.




--------------------------------------------------------------------------------




(b)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Director to indemnification
or create a presumption that Director did not act in good faith and in a manner
which he reasonably believed to be in or not opposed to the best interests of
the Company or, with respect to any criminal Proceeding, that Director had
reasonable cause to believe that his conduct was unlawful.
(c)For purposes of any determination of good faith, Director shall be deemed to
have acted in good faith if Director’s action is based on the advice of legal
counsel for the Company or on information or records given or reports made to
the Company by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company. The provisions of
this Section 11(d) shall not be deemed exclusive or to limit in any way the
other circumstances in which the Director may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
(d)To the extent legally permissible, the knowledge and/or actions, or failure
to act, of any director, officer, agent or employee of the Enterprise shall not
be imputed to Director for purposes of determining the right to indemnification
under this Agreement.
12.Remedies of Director.
(a)In the event that (i) a determination is made pursuant to Section 10 of this
Agreement that Director is not entitled to indemnification under this Agreement,
(ii) payment of Expenses is not timely made pursuant to Section 9 of this
Agreement, or (iii) payment of indemnification pursuant to Section 3, 4, 5(a) or
6 of this Agreement is not made within thirty (30) days after a determination
has been made that Director is entitled to indemnification, Director shall be
entitled to an adjudication by a court of his entitlement to such
indemnification or payment of Expenses.
(b)In the event that Director successfully sues the Company for indemnification
or payment of Expenses, and is successful in whole or in part, Director shall be
entitled to be paid by the Company for the Expense of prosecuting such suit. If
the Company sues Director to recover Expenses paid and Director is successful in
defending such suit, in whole or in part, Director shall be entitled to be paid
the Expense of defending such suit.
(c)In the event that a determination shall have been made under this Agreement
that Director is not entitled to indemnification, any judicial proceeding
commenced pursuant to this Section shall be conducted in all respects as a de
novo trial on the merits and Director shall not be prejudiced by reason of that
adverse determination. In any judicial proceeding pursuant to this Section, the
Company shall have the burden of proving Director is not entitled to
indemnification or payment of Expenses, as the case may be.
(d)The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court that the Company is bound by all the provisions of this Agreement. The
Company shall indemnify Director against any and all Expenses and, if requested
by Director, shall (within thirty (30) days after receipt by the Company of a
written request therefore) pay such Expenses to Director, which are incurred by
Director in connection with any action brought by Director for indemnification
or payment of Expenses from the Company under this Agreement or under any
directors' and officers' liability insurance policies maintained by the Company,
regardless of whether Director ultimately is determined to be entitled to such
indemnification, payment of Expenses or insurance recovery, as the case may be.
13.Non-exclusivity; Survival of Rights; Insurance; Subrogation.
(a)The rights of indemnification and to receive payment of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Director may at any time be entitled under applicable law, the Company's
Certificate of Incorporation, the Company's Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Director under this Agreement in respect of any action
taken or omitted by such Director prior to such amendment, alteration or repeal.
To the




--------------------------------------------------------------------------------




extent that a change in Delaware law, whether by statute or judicial decision,
permits greater indemnification or payment of Expenses than would be afforded
currently under the Company's Amended and Restated Certificate of Incorporation,
Amended and Restated Bylaws and this Agreement, it is the intent of the parties
hereto that Director shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)The Company shall, from time to time, make the good faith determination
whether or not it is practicable for the Company to obtain and maintain a policy
or policies of insurance with reputable insurance companies providing the
directors, officers, employees, or agents of the Company with coverage for
losses from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this Agreement. Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage. To the extent that the Company
maintains an insurance policy or policies providing liability insurance for
directors of the Company or of any other corporation, partnership, joint
venture, trust, employee benefits plan or other enterprise which the Director
serves at the request of the Company, Director shall be covered by such policy
or policies in such manner as to provide the Director the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors. The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Director, all amounts payable as
a result of such proceeding in accordance with the terms of such policies.
(c)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Director, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
14.Duration of Agreement. This Agreement shall continue until and terminate upon
the later of: (a) six (6) years after the date that Director shall have ceased
to serve as a director or officer of the Company or as a director, officer,
employee or agent of any other corporation, partnership, joint venture, limited
liability company, trust, employee benefit plan or other enterprise which
Director served at the request of the Company ("Six Year Anniversary Date"); or
(b) one (1) year after the final termination of each and every Proceeding,
commenced prior to the Six Year Anniversary Date.
15.Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of Director and his
heirs, executors and administrators.
16.Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
17.Entire Agreement. Except as otherwise specified herein, this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral, written and implied, between the parties hereto with respect to the
subject matter hereof.




--------------------------------------------------------------------------------




18.Effectiveness of Agreement. This Agreement shall be effective as of the date
set forth on the first page and may apply to acts or omissions of Director which
occurred prior to such date if Director was an officer, director, employee or
other agent of the Company, or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, limited liability company, trust or other enterprise, at the time such
act or omission occurred, and shall continue to exist after the rescission or
restrictive modification of this Agreement with respect to events occurring
prior to such rescission or restrictive modification.
19.Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties thereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.
20.Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (b) if sent by an overnight courier
service (such as Federal Express) to:
(i)    if to Director, at the address of Director provided to the Company most
recently prior to the date of said notice or other communication, and
(ii) if to the Company, at:    Pzena Investment Management, Inc.
Attention: General Counsel
120 West 45th Street, 20th Floor
New York, New York 10036
or to any other address as may have been furnished to Director by the Company.
21.
Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Director for
any reason whatsoever, the Company, in lieu of indemnifying Director, shall
contribute to the amount incurred by Director, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Director as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Company (and its directors, officers, employees and agents) and Director
in connection with such event(s) and/or transaction(s).

22.Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Director hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the "Delaware Court"), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.
23.Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and




--------------------------------------------------------------------------------




the same Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.
24.Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
PZENA INVESTMENT MANAGEMENT, INC.


 
 
 
 
 
 
 
 
By:
/s/Richard S. Pzena
 
 
 
Name: Richard S. Pzena
 
 
 
Title: Chief Executive Officer
 
 
 
 
 

 
 
 
 
 
By:
/s/Charles D. Johnston
 
 
 
Name: Charles D. Johnston
 
 
 
Title: Director
 
 
 
 
 









